Case: 1:17-cv-00091-DCN Doc #: 58-87 Filed: 12/07/18 1o0f1. PagelD #: 2622

From: Moore, Charles, VBACLEV

To: Minnich ica, VBACLEV

Ce: Weber, T VBACLEV

Subject: FW: McDaniel Fact-Finding Report.docx
Date: Wednesday, April 09, 2014 4:51:29 PM
Attachments: McDaniel Fact-Finding Ri .docx

 

Very impressive, Jessie.

lam overly pleased with your effort on this project. You certainly exceeded my expectations—
thank you!

Charles

From: Minnich, Jessica, VBACLEV

Sent: Wednesday, April 09, 2014 4:44 PM

To: Moore, Charles, VBACLEV

Cc: Mentzer, Mark, VBACLEV; DiMarco, Frank, VBACLEV
Subject: McDaniel Fact-Finding Report.docx

Here is the report we discussed. |’ll bring down the exhibits tomorrow.

Frank’s daily productivity rate differs from mine a bit because my count of excluded time was 181.75
instead of 174.25 (unsure why the discrepancy).

Once the report it finalized, | recommend preparing a cover letter to McDaniel and the Union
soliciting her feedback. | can draft that if you’d like. Based on our discussions, seems that should be
sent under Mark’s signature.

Jessie

Jessica R. Minnich

HR Specialist (Labor & Employee Relations)
VBA Cleveland Regional Office

1240 East 9th Street, Cleveland, OH 44199
(216) 522-3530 ext. 3711

 
